Title: To John Adams from Michel Lagoanere, 26 December 1779
From: Lagoanere, Michel
To: Adams, John


      
       Monsieur
       La Corogne le 26 Xbre. 1779
      
      J’ai crû devoir differer de repondre a la depeche que Vôtre Excellence m’a fait l’honneur de m’adresser le 18 du Courant jusqu’a ce que je pusse rendre compte de Succès de mes demarches pour l’execution de Ses ordres. Je n’ai rien negligé pour y parvenir, mais j’ai eu la mortification d’éprouver que tous mes soins n’ont pas été suffisants a cet égard et qu’il ne m’a pas été possible de faire preparer les choses aussi promptement que Vôtre Excellence le desiroit pour Son départ.
      Le Carosse qui S’attendoit de Madrid en cette ville et qu’un homme que j’avois envoyé a Betanzos pour l’arreter afin d’en avoir la préférence a attendu inutillement pendant deux jours S’en étoit retourné avant d’y arriver. II ne m a plus resté de ressource pour le remplacer que celle de Louer des chaises. J’ai envoyé a St. Jacques pour entraiter avec un particulier d’ici nommé Ramon Sanz qui en tient de Louage et qui étoit alors dans la ditte Ville et a Son arrivée je Suis convenu avec lui qu’il en fourniroit trois pour le prix de trente doublons ou quatre Vingt dix piastres fortes chacune jusqu’a Madrid sous les différentes conditions que contient le contrat que j’ai l’honneur de remettre a Vôtre Excellence avec la traduction. J’ai payé d’avance et a Compte au dit Ramon Quatre Vingt dix piastres fortes.
      J’ai loué également trois mulets de selle pour les trois domestiques a trente piastres fortes chacune pour aller a Madrid ou a Bayonne sous la condition de payer une piastre forte de plus pour chaque jour que Vôtre Excellence jugera a propos de s’arretter dans la route et en outre Six reaux vellon par jour jusqu’a l’arrivée a Madrid ou a Bayonne pour raison de nourriture a chacun des deux garçons qui partent pour avoir Soïn de ces trois mules et de celle du guide que M Le Consul de France vous a procuré. Sans rien de plus, La nourriture des mules et tous autres fraix, S’il y en a, devant être a la charge des Conducteurs a qui il a été payé d’avance et a Compte quarante Cinq piastres fortes.
      Le Nommé Michel Martinez qui doit vous Servir de guide, de pourvoyeur, et d’interprette dans la route jusqu’a Madrid ou Bayonne est ajusté pour le prix de cinquante piastres fortes dans lequel est Compris le Loyer et la nourriture de Sa mule qui est a Sa charge et quant a Sa nourriture personnelle il a été convenu qu’il l’a prendroit avec les Domestiques. Il a aussi reçu d’avance et a Compte Quinze piastres fortes.
      J’ai encore Loué au Maragato nommé antoine Arecs deux mulets qui doivent Suivre les voitures et porter jusqu’a la Concurrence de Six quintaux pezant jusqu’a Astorga pour le prix de Dix piastres fortes et en outre deux piastres fortes qu’il a été Convenu de lui allouer pour Sa détention ici pour ne partir qu’avec les voitures et les Suivre faisant en tout Douze piastres fortes Sans rien de plus pour quelque raison que ce soit Si ce n’est dans le cas ou Vôtre Excellence jugeroit a propos de le détenir dans la route que Sa depense et celle de Ses mulets devra être payée pendant tous le temps de Sa détention a moins qu’il ne fut lui même forcé de Se detenir par la neige ou le mauvais temps. II a reçu d’avance et a Compte 2 piastres fortes.
      Monsieur Le Consul de france S’est chargé de faire embarquer les côffres et les malles que Vôtre Excellence lui a laissé Sur la premiere frégate ou Vaisseau de guerre qui sortira de ce port pour france aux adresses qui y Sont mises et j’aurai Soin d’écrire pour prevenir les personnes qui devront les retirer pour les tenir a la disposition de Vôtre Excellence.
      J’ai l’honneur de remettre a Vôtre Excellence un état des debours qui ont été faits par moi qui comprend Les Deux cents piastres fortes que lui a compté le Vice Consul de france au ferrol, l’argent que je lui ay compté moi même et les payements que j’ai fait ici Le tout montant a Soixante mille reaux de veillon ou Trois mille piastres fortes, et comme je me trouve dépositaire de fonds provenants des prises faites par le Cutter La Revanche Sous le Commandement de M Gustavus Conyngham qui sont Saisir en mes mains par la justice de pays et dont la propieté d’un autre Coté est elle même contestée je laisse a la justice et a la pénetration de Vôtre Excellence de prendre les arrangements qui lui paroitront les plus convenables pour me mettre a l’abri de toute espece d’evenement soit qu’il faille justifier de l’emploi de cette quantité vis a vis des propriétaires qu’els qu’ils soient soit que je Sois forcé en justice de représenter immediatement la somme totale Saisie dans mes mains.
      Je remets également a Vôtre Excellence la lettre pour MM Pre. Casamayor et Companie Banquiers a Madrid et celle pour MM Cabarrus Pere et fils Jeune negociants a Bayonne qu’elle a bien voulu me permettre d’avoir l’honneur de lui présenter.
      Il ne me reste qu’a Souhaiter a Vôtre Excellence le plus heureux voyage a lui demander Sa protection, et a desirer qu’elle veuille bien me procurer les occasions de lui prouver ma reconnoissance mon Zele et le respect profond avec lequel Je Suis Monsieur Votre tres humble et très obeissant Serviteur
      
       Michel Lagoanere
      
     